Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 1 of 12




               Exhibit G
        Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 2 of 12




                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


PAUL CULBERTSON, KATHY NEAL,
KELLY ALLISON-PICKERING, JESSICA                     Case No.: 1:20-cv-03962-LJL (lead case)
HAIMAN, ALEXANDER CABOT, BRIANA
                                                     Consolidated with
JULIUS, NICHELLE NEWLAND,                            Case No.: 1:20-cv-4129-LJL
BERNADETTE NOLEN, and ALEXNADRIA                     Case No.: 1:20-cv-4077-LJL
POLICHENA, individually and on behalf of all         Case No.: 1:20-cv-4362-LJL
others similarly situated,                           Case No.: 1:20-cv-5070-LJL

                       Plaintiffs,

      v.

DELOITTE CONSULTING LLP

                      Defendant.



              DECLARATION OF JOHN A. YANCHUNIS IN SUPPORT OF
              PLAINTIFFS’ MOTION FOR APPOINTMENT OF INTERIM
               CLASS COUNSEL PURSUANT TO FED. R. CIV. P. 23(G)(3)

       I, John A. Yanchunis, declare pursuant to 28 U.S.C. § 1746 as follows:

       1.      I lead the National Consumer Class Action section of Morgan & Morgan’s

Complex Litigation Group. Morgan & Morgan is the largest Plaintiff’s, contingency-only law

firm in the country, with over 550 lawyers in more than 50 offices throughout the United States.

Its depth as a trial firm, and its self-funded financial resources, allow it to undertake the largest

and most significant cases throughout the country. Morgan & Morgan is comprised of outstanding

trial lawyers who have recovered groundbreaking, multi-million dollar verdicts, as well as

attorneys who have held significant roles in government and public service. Morgan and Morgan

lawyers have played pivotal roles in shaping class-action jurisprudence across the country. While

Morgan & Morgan’s Complex Litigation Group draws its expertise from fifteen attorneys


                                                 1
        Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 3 of 12




supported by skilled paralegals, retired FBI agents who work in the department as investigators,

and state-of-the-art technology, the Group benefits from the vast experience, commitment, and

resources of the entire firm. In particular, one of the Group’s four former FBI agents—who was

the agent in charge of the FBI’s investigation of ENRON and who retired from senior management

with the Bureau—leads the investigative team of the Group. These investigators, who have

investigated cyber-crime during their respective careers in the FBI, are unique assets available to

the prosecution efforts of the firm and will play an important role in the factual investigation of

this case. A Firm Biography detailing Morgan & Morgan, as well as the National Consumer Class

Action department at Morgan & Morgan, is attached hereto as Exhibit 1.

       2.      My practice—which began after completing a two-year clerkship with United

States District Judge Carl O. Bue, Jr., Southern District of Texas—has concentrated on complex

litigation and spans over 37 years, including consumer class actions for more than two-thirds of

that time. I began work in privacy litigation in 1999 with the filing of In re Doubleclick Inc.

Privacy Litigation, 154 F. Supp. 2d 497 (S.D.N.Y. 2001), alleging privacy violations based on the

placement of cookies on hard drives of internet users. Beginning in 2003, I served as co-Lead

Counsel in the successful prosecution and settlement of privacy class action cases involving the

protection of privacy rights of more than 200 million consumers under the Driver’s Protection

Privacy Act (DPPA) against the world’s largest data and information brokers, including Experian,

R.L. Polk, Acxiom, and Reed Elsevier (which owns Lexis/Nexis). See Fresco v. Automotive

Directions, Inc., No. 03-61063-JEM (S.D. Fla.), and Fresco v. R.L. Polk, No. 07-cv-60695-JEM

(S.D. Fla.). Subsequently, I also served as co-Lead Counsel in the DPPA class cases, Davis v. Bank

of America, No. 05-cv-80806 (S.D. Fla.) ($10 million class settlement), and Kehoe v. Fidelity Fed.

Bank and Trust, No. 03-cv-80593 (S.D. Fla.) ($50 million class settlement).
        Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 4 of 12




       3.      My MDL data breach experience includes: In re: Capital One Consumer Data

Security Breach Litigation, No. 1:19-MD-2915-AJT (E.D. Va.) In re Yahoo! Inc. Customer Data

Security Breach Litigation, No. 5:16-MD-02752-LHK (N.D. Cal.) (“Yahoo”) (Lead Counsel)

(final judgment entered approving a settlement with a total value of $117,500,000.00); In re The

Home Depot, Inc. Consumer Data Sec. Data Breach Litig., No. 1:14-md-02583-TWT (N.D. Ga.)

(co-Lead Counsel) (final judgment entered approving a settlement on behalf of a class of 40 million

consumers with total value of $29,025,000); In Re: Equifax, Inc. Customer Data Security Breach

Litigation, 1:17-md-2800-TWT (N.D. Ga.) (member of the Plaintiffs’ Steering Committee) (final

judgment entered approving $380.5 million fund ); In re: U.S. Office of Personnel Management

Data Security Breach Litigation, 1:15-mc-01394-ABJ (D.D.C.) (“OPM”) (member of the

Executive Committee) (dismissal on standing grounds recently reversed on appeal to the D.C.

Circuit); In re Target Corp. Customer Data Sec. Breach Litig., MDL No. 2522 (D. Minn.)

(Executive Committee member) (final judgment approving a settlement on behalf of a class of

approximately 100 million consumers upheld by the 8th Circuit).

       4.      My court-appointed leadership experience in non-MDL, data breach class actions

is likewise significant, including: Adkins, v. Facebook, Inc., No. 3:18-cv-05982 (N.D. Cal.) (Co-

Lead Counsel) (“Facebook”) (pending preliminary approval); Walters v. Kimpton Hotel &

Restaurant, No. 3:16-cv-05387 (N.D. Cal.) (“Kimpton”) (Lead Counsel) (class action settlement

final approval order entered July 11, 2019); and In re: Arby’s Restaurant Group, Inc. Data Security

Litigation, Nos. 1:17-cv-514 and 1:17-cv-1035 (N.D. Ga.) (co-Liaison Counsel) (final approval of

a class settlement entered June 6, 2019); and Jackson, et al., v. Wendy’s International, LLC, No.

6:16-cv-210-PGB (M.D. Fla.) (final approval of a class settlement entered February 26, 2019)

Burrows v. Purchasing Power, LLC, 1:12-cv-22800 (S.D. Fla.) (Class action settlement approved)
        Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 5 of 12




(Lead Counsel); Bishop v. Shorter University, 4:15-cv-00033-HLM (N.D. Ga) (class action

settlement approved) (Lead Counsel); and Albert v. School Board of Manatee County, Florida, 17-

CA-004113 (Fla. 12th Cir.) (Class settlement approved).

       5.      My experience in these major data breach matters extends far beyond simply

briefing threshold issues and negotiating settlements. Rather I have personally deposed corporate

representatives and CISOs in major data breach cases such as Yahoo, Kimpton, and Facebook. In

Kimpton, the Court bifurcated pre-trial proceedings and ordered the parties to proceed first with

discovery and summary judgment on liability and damages as to the named plaintiff only.

Accordingly, nearly a dozen depositions and production and review of tens of thousands of pages

of documents followed. In Yahoo, Defendants produced more than 9 million pages of documents,

Plaintiffs deposed nine witnesses, and Plaintiffs provided reports for and defended depositions of

four experts. In Facebook, Plaintiffs deposed fourteen witnesses, provided four expert reports,

defended depositions of three experts, and achieved contested class certification for injunctive

relief under Rule 23(b)(2). These cases demonstrate my ability to lead complex class litigation in

this area of the law and to work collaboratively with others.

       6.      I was recently recognized by Law360 as 3 MVPs in the area of Cybersecurity.

Similarly, in 2016, I was recognized by the National Law Journal as its 2016 Trailblazer in the

Area of Cybersecurity & Data Privacy.

       7.      Because of my experience in privacy and data breach litigation, I have been a

speaker at numerous conferences focused on privacy: NetDiligence Cyber Risk & Privacy

Liability Forum, October 6, 2015; HB Litigation Conferences, February 11, 2016; NetDiligence

Cyber Risk & Privacy Liability Forum, June 7, 2016; CPLC CLE, June 18, 2016; Advisen's

Executive Risk Insights Conference on Wednesday, September 21, 2016, New York, New York;
        Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 6 of 12




HB Litigation Conferences, March 17, 2017; NetDiligence Cyber Risk & Privacy Liability Forum,

June 6, 2017; Martin Harris Conference, September 28, 2017; New Jersey Association For Justice,

May 10, 2018; Los Angeles Class Action Conference , January 11, 2019; The Sedona Conference,

February 28, 2019; International Conference on Class Actions and Collective Red, Haifa, Israel,

March 28, 2019; Mass Tort Made Perfect, October 23, 2019, Masters of Mass Torts, Cancun,

Mexico, February 25, 2020, Class Action Forum, San Diego, California, March 4, 2020.

       8.      In addition to the areas of privacy, in 2016, I presented at the Consumer Class

Actions: Emerging Areas of Litigation, Practical Insights and Recent Developments (May 5, 2016,

San Juan, P.R.) on the topics on handling class litigation in MDLs and also class action trials. In

addition, I have presented or spoken at numerous seminars on class action topics over the years.

       9.      Alongside my experience in the area of privacy, I also served as lead, co-lead, and

class counsel in numerous national class actions, including multi-district litigation, involving a

wide range of subjects affecting consumers, including antitrust, defective products, life insurance,

annuities, and deceptive and unfair acts and practices.

       10.     As a result of my experience in insurance and complex litigation, beginning in

2005, I was selected by Tom Gallagher, the Chief Financial Officer for the state of Florida and a

member of the Florida Cabinet, to serve as lead counsel for the Florida Department of Financial

Services and the Florida Department of Insurance Regulation (the insurance regulators of Florida)

in their investigations of the insurance industry on issues concerning possible antitrust activity and

other possible unlawful activities regarding the payment of undisclosed compensation to insurance

brokers. I served as lead regulator counsel and worked with a core group of state Attorneys

General from the National Association of Attorneys General, which were selected to conduct the

investigations. The insurance regulator for Florida was the only insurance regulator in the group.
         Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 7 of 12




The litigation that was filed and the related investigations netted millions of dollars in restitution

for Florida consumers and resulted in significant changes in the way commercial insurance is sold

in Florida and across the country.

        11.     During my career, I have tried numerous cases in state and federal courts, including

one of the largest and longest insurance coverage cases in U.S. history, which was filed in 1991

by the Celotex Corporation and its subsidiary, Carey Canada, Inc. During the seventeen years the

case pended, I served as lead counsel for several insurance companies, regarding coverage for

asbestos and environmental claims. The case was tried in three phases over several years

beginning in 1992.      I was also lead counsel for these parties in the subsequent appeals that

followed a judgment in favor of my clients.

        12.     Through my experience in numerous leadership positions in class cases, I have

exhibited the ability to work cooperatively with others, including both co-counsel and opposing

counsel. Accordingly, I am well regarded in the state of Florida as a lawyer, as reflected by my

election to and service on the Florida Board of Governors (the governing body of The Florida Bar),

a member of the Florida Bar Foundation, and by my appointment by the Supreme Court of Florida

to serve as a member of the Board of Directors of the Florida Board of Bar Examiners. Although

I completed my five-year appointment on the Board of Bar Examiners, I continue to serve as an

Emeritus Member on character and fitness panels and as an arbiter in final hearings. I have also

served on many committees of The Florida Bar, including leadership and chair positions. Most

recently, I completed a term as the Chair of the Consumer Protection Committee of the Florida

Bar. I have also represented The Florida Bar in a number of matters. As result of my experience

in the area of class litigation and ethics, I have served as an expert for The Florida Bar on ethical

issues arising in class action litigation.
            Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 8 of 12




        13.      I am currently a member in good standing of The Florida Bar, and of all the bars to

which I have been admitted, including the United States Supreme Court, the United States Court

of Appeals for the Fifth, Sixth, Seventh, Ninth, and Eleventh Circuits, and the United States

District Courts of the Southern District of Texas, Northern District of Texas, Eastern District of

Wisconsin, Western District of Wisconsin, Western District of Tennessee, Middle District of

Florida, Southern District of Florida, Eastern District of Michigan, and Northern District of

Illinois.

        14.      My law firm and I are fully and unequivocally committed to this action and the time

consuming task of prosecuting this litigation to conclusion, and even to trial. My law firm has the

necessary financial resources and legal experience in its over 550 trial lawyers to equalize the

playing field in pursuit of justice for the members of the class, and to prosecute this action to a

successful conclusion. My law firm and I intend to dedicate substantial resources to this action,

and we have the knowledge, skill, and experience necessary to effectively and efficiently litigate

this matter. The formidable resources of Morgan & Morgan, combined with my personal pledge

of time and energy, my proven track record for working professionally and collaboratively with

my peers, and my substantial privacy and data-breach litigation experience, will allow me him to

ably serve, personally and actively, as lead class counsel, which this declaration supports.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed September 1, 2020 in Tampa, F
                                                                    Florida.


                                               By:     _______________
                                                      John A. Yanchunis
Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 9 of 12




                 Exhibit 1
       Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 10 of 12




       Mr. Yanchunis leads Morgan & Morgan’s class action group. Morgan & Morgan is the

largest Plaintiff’s, contingency-only law firm in the country, with over 550 lawyers in more than

50 offices throughout the United States. Its depth as a trial firm, and its self-funded financial

resources, allow it to undertake the largest and most significant cases throughout the country. Mr.

Yanchunis—whose career as a trial lawyer began 37 years ago following the completion of a two-

year clerkship with United States District Judge Carl O. Bue, Southern District of Texas, (now

retired)—has efficiently and expeditiously led many privacy Multidistrict Litigation (MDL) and

non-MDL class action proceedings, including as Lead or Co-Lead Counsel, as detailed below with

each case’s current status denoted in parentheses.

       Mr. Yanchunis began his work in privacy litigation in 1999 with the filing of In re

Doubleclick Inc. Privacy Litigation, 154 F. Supp. 2d 497 (S.D.N.Y. 2001), alleging privacy

violations based on the placement of cookies on hard drives of internet users. Beginning in 2003,

he served as co-Lead Counsel in the successful prosecution and settlement of privacy class action

cases involving the protection of privacy rights of more than 200 million consumers under the

Driver’s Protection Privacy Act (DPPA) against the world’s largest data and information brokers,

including Experian, R.L. Polk, Acxiom, and Reed Elsevier (which owns Lexis/Nexis). See Fresco

v. Automotive Directions, Inc., No. 03-61063-JEM (S.D. Fla.), and Fresco v. R.L. Polk, No. 07-

cv-60695-JEM (S.D. Fla.). Subsequently, he also served as co-Lead Counsel in the DPPA class

cases, Davis v. Bank of America, No. 05-cv-80806 (S.D. Fla.) ($10 million class settlement), and

Kehoe v. Fidelity Fed. Bank and Trust, No. 03-cv-80593 (S.D. Fla.) ($50 million class settlement).

       Mr. Yanchunis’s MDL data breach experience includes: In re: Capital One Consumer

Data Security Breach Litigation, No. 1:19-MD-2915-AJT (E.D. Va.) In re Yahoo! Inc. Customer

Data Security Breach Litigation, No. 5:16-MD-02752-LHK (N.D. Cal.) (“Yahoo”) (Lead Counsel)
       Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 11 of 12




(final hearing seeking approval of $117,500,000.00 common fund settlement set for April 2, 2020);

In re The Home Depot, Inc. Consumer Data Sec. Data Breach Litig., No. 1:14-md-02583-TWT

(N.D. Ga.) (co-Lead Counsel) (final judgment entered approving a settlement on behalf of a class

of 40 million consumers with total value of $29,025,000); In Re: Equifax, Inc. Customer Data

Security Breach Litigation, 1:17-md-2800-TWT (N.D. Ga.) (member of the Plaintiffs’ Steering

Committee) (final judgment entered approving $380.5 million fund ); In re: U.S. Office of

Personnel Management Data Security Breach Litigation, 1:15-mc-01394-ABJ (D.D.C.) (“OPM”)

(member of the Executive Committee) (dismissal on standing grounds recently reversed on appeal

to the D.C. Circuit); In re Target Corp. Customer Data Sec. Breach Litig., MDL No. 2522 (D.

Minn.) (Executive Committee member) (final judgment approving a settlement on behalf of a class

of approximately 100 million consumers upheld by the 8th Circuit).

       Mr. Yanchunis’s court-appointed leadership experience in non-MDL, data breach class

actions is likewise significant, including: Schmidt, et al., v. Facebook, Inc., No. 3:18-cv-05982

(N.D. Cal.) (Co-Lead Counsel) (“Facebook”) (consolidated complaint filed in February 2019;

motion for class certification fully briefed and argued on November 6, 2019); Walters v. Kimpton

Hotel & Restaurant, No. 3:16-cv-05387 (N.D. Cal.) (“Kimpton”) (Lead Counsel) (class action

settlement final approval order entered July 11, 2019); and In re: Arby’s Restaurant Group, Inc.

Data Security Litigation, Nos. 1:17-cv-514 and 1:17-cv-1035 (N.D. Ga.) (co-Liaison Counsel)

(final approval of a class settlement entered June 6, 2019); and Jackson, et al., v. Wendy’s

International, LLC, No. 6:16-cv-210-PGB (M.D. Fla.) (final approval of a class settlement entered

February 26, 2019)

       Mr. Yanchunis’s experience in these major data breach matters extends far beyond simply

briefing threshold issues and negotiating settlements. Rather, Mr. Yanchunis has personally
       Case 1:20-cv-03962-LJL Document 75-7 Filed 09/08/20 Page 12 of 12




deposed corporate representatives and CISOs in major data breach cases such as Yahoo, Kimpton,

and Facebook. In Kimpton, the Court bifurcated pre-trial proceedings and ordered the parties to

proceed first with discovery and summary judgment on liability and damages as to the named

plaintiff only. Accordingly, nearly a dozen depositions and production and review of tens of

thousands of pages of documents followed. In Yahoo, Defendants produced more than 9 million

pages of documents, Plaintiffs deposed nine witnesses, and Plaintiffs provided reports for and

defended depositions of four experts.

       Mr. Yanchunis was recently recognized by Law360 as 3 MVPs in the area of

Cybersecurity. Similarly, in 2016, Mr. Yanchunis was recognized by the National Law Journal as

its 2016 Trailblazer in the Area of Cybersecurity & Data Privacy.


       Mr. Yanchunis’ experience in privacy and data breach litigation has been a speaker at

numerous conferences focused on privacy : NetDiligence Cyber Risk & Privacy Liability Forum,

October 6, 2015; HB Litigation Conferences, February 11, 2016; NetDiligence Cyber Risk &

Privacy Liability Forum, June 7, 2016; CPLC CLE, June 18, 2016; Advisen's Executive Risk

Insights Conference on Wednesday, September 21, 2016, New York, New York; HB Litigation

Conferences, March 17, 2017; NetDiligence Cyber Risk & Privacy Liability Forum, June 6, 2017;

Martin Harris Conference, September 28, 2017; New Jersey Association For Justice, May 10,

2018; Los Angeles Class Action Conference , January 11, 2019; The Sedona Conference, February

28, 2019; International Conference on Class Actions and Collective Red, Haifa, Israel, March 28,

2019; Mass Tort Made Perfect, October 23, 2019, Masters of Mass Torts, Cancun, Mexico,

February 25, 2020, Class Action Forum, San Diego, California, March 4, 2020.
